 Case 8:20-mc-00127-JLS-JDE Document 25 Filed 12/31/20 Page 1 of 3 Page ID #:1485


 1 Stephanie R. Wood (SBN: 242572)
        swood@bcpc-law.com
 2   Jeffrey R. Bragalone (pro hac vice application to be filed)
        jbragalone@bcpc-law.com
 3   BRAGALONE CONROY PC
     2200 Ross Ave., Suite 4500W
 4   Dallas, Texas 75201
     Tel: (214) 785-6670
 5   Fax: (214) 785-6680
 6 Ben M. Davidson (SBN: 181464)
      Ben@dlgla.com
 7 DAVIDSON      LAW GROUP, ALC
   4500 Park Granada Blvd., Suite 202
 8 Calabasas, California 91302
   Tel: (818) 918-4622
 9
   Attorneys for Respondent
10 Acacia Research Corporation

11
                         UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
13
     ACACIA RESEARCH                          Case No. 8:20-mc-127
14   CORPORATION,
                  Movant,                     NOTICE OF MOTION AND
15                                            MOTION BY ACACIA
            vs.                               RESEARCH CORPORATION TO
16                                            TRANSFER HMD GLOBAL OY’S
     HMD GLOBAL OY,                           MOTION TO COMPEL UNDER
17                                            RULE 45(F)
                         Respondent.
18                                            Judge: John D. Early
                                              Date: [TBD]
19                                            Time: [TBD]
                                              Place: [TBD]
20                                            Discovery Cutoff: March 18, 2021
                                              Pretrial Conference: June 29, 2021
21                                            Trial Date: August 2, 2021
22 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

23         PLEASE TAKE NOTICE that at a date, time, and courtroom to be
24 determined by the Court, Acacia Research Corporation (“ARC”), respondent in

25 HMD Global Oy v. Acacia Research Corporation, Case No. 20-127 (C.D. Cal),

26 will and hereby does move this Court to transfer HMD Global Oy’s (“HMD”)

27 Motion to Compel Production of Documents From Acacia Research Corporation

28 from the Central District of California to the Eastern District of Texas.

28

     NOTICE OF MOTION AND MOTION TO TRANSFER UNDER RULE 45(F)
 Case 8:20-mc-00127-JLS-JDE Document 25 Filed 12/31/20 Page 2 of 3 Page ID #:1486



 1        This Motion is based on this Notice of Motion and Motion, the concurrently
 2 filed Memorandum of Law in support of this Motion, the pleadings and papers on

 3 file in this matter and in Cellular Communications Equipment LLC v. HMD Global

 4 Oy, Case No. 20-78 (E.D. Texas), any matters of which the Court may take judicial

 5 notice, and evidence or argument that HMD global may present at or before the

 6 hearing on this matter.

 7        Prior to filing its Motion to Compel Production, HMD proposed filing a
 8 joint stipulation on the issue. While the joint stipulation was pending, ARC

 9 discussed with HMD its desire to transfer any motions to compel to the Eastern
10 District of Texas. HMD’s response was that, although it did not agree with the

11 transfer, that ARC should file a motion to transfer contemporaneously with its

12 response portion of the prior proposed join stipulation regarding HMD’s motion to

13 compel.

14

15 Dated: January 1, 2021                 Respectfully submitted,
16
                                                /s/ Stephanie R. Wood
17                                              Stephanie R. Wood
18
                                                California Bar No. 242572
                                                Jeffrey R. Bragalone (pro hac vice
19                                              pending)
20                                              Texas Bar No. 02855775

21                                              BRAGALONE CONROY PC
22                                              2200 Ross Avenue
                                                Suite 4500W
23                                              Dallas, TX 75201
24                                              Tel: (214) 785-6670
                                                Fax: (214) 785-6680
25                                              swood@bcpc-law.com
26                                              jbragalone@bcpc-law.com

27                                              Ben M. Davidson
28                                              California Bar No. 181464
                                                DAVIDSON LAW GROUP, ALC
                                                4500 Park Granada Blvd., Suite 202
                                     1
     NOTICE OF MOTION AND MOTION TO TRANSFER UNDER RULE 45(F)
 Case 8:20-mc-00127-JLS-JDE Document 25 Filed 12/31/20 Page 3 of 3 Page ID #:1487



 1
                                           Calabasas, California 91302
                                           Tel: (818) 918-4622
 2                                         Ben@dlgla.com
 3
                                           Attorneys for Respondent
 4                                         ACACIA RESEARCH
 5                                         CORPORATION

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     2
     NOTICE OF MOTION AND MOTION TO TRANSFER UNDER RULE 45(F)
